—Appeal from a judgment of the Supreme Court (Hughes, J.), entered June 22, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner parole release.
Petitioner was convicted of attempted murder in the second degree, three counts of robbery in the first degree, assault in the first degree, robbery in the second degree and four counts of criminal possession of a weapon in the second degree and is serving a prison term in connection therewith of 18 to 36 years. In July 1998, the Board of Parole denied petitioner’s application for parole release based upon petitioner’s extensive criminal history, the seriousness of the instant offenses and petitioner’s disciplinary record while incarcerated. Supreme Court dismissed petitioner’s challenge to the Board of Parole’s determination, prompting this appeal.
We affirm. Inasmuch as the record discloses that the Board of Parole considered all relevant factors in denying petitioner’s parole request, including his receipt of an earned eligibility *778certificate (see, Executive Law § 259-i [5]), further judicial review of the Board’s determination is precluded (see, Matter of Jerrell v Ibsen, 253 AD2d 917). Additionally, we note that petitioner’s allegations of bias on the part of the Board Commissioner are not supported by the record and, further, that petitioner has failed to offer proof that the outcome of this case flowed from the alleged bias (see, People ex rel. Brazeau v McLaughlin, 233 AD2d 724, lv denied 89 NY2d 810).
Cardona, P. J., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.